DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10985884 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of the present application are respectively anticipated by claims 1-28 of the US Patent (e.g. claim 1 of the present application is anticipated by claim 1 of the US Patent, claim 2 of the present application is anticipated by claim 2 of the US patent and so on and so forth).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Publication 2019/0229879 A1).
In regards to claims 1 and 7 Yi et al. (US Publication 2019/0229879 A1) teaches, A method in a network node for supporting a predetermined set of aggregation levels for configuration of a downlink control channel for one of a slot Transmission Time Interval, TTI, and a subslot TTI, the method comprising: determining an aggregation level of the predetermined set of aggregation levels to be monitored by a wireless device, WD, in a communication network (see paragraphs 212-213; if the UE should monitor aggregation level AL x and AL y, the eNB may inform the UE of the values of x and y through the PDCCH or RRC. As another method, the eNB may inform the UE of only one AL. In this case, the ALs the UE should monitor may be implicitly determined based on the notified AL value. For example, if the AL value configured by the eNB is x, two AL values the UE should monitor may be equal to AL x and AL 2x.  The UE can monitor only an AL(s) for the sPDCCH reception. In this case, an AL or a set of ALs that the UE should monitor may vary according to the length of a (s)TTI where a shortened PUCCH (sPUCCH) and/or a shortened PUSCH (sPUSCH) is transmitted) and determining a number of downlink control channel candidates for the WD to monitor within each of the one of the slot TTI and the subslot TTI, the number of downlink control channel candidates being based upon the aggregation level (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six).
In regards to claims 2 and 8 Yi teaches, Lee teaches assigning the aggregation level and the downlink control channel candidates to the WD (see paragraph 212; The UE monitors only on the specific AL for the sPDCCH reception; thus the AL and the control channel are both assigned).
In regards to claims 3 and 9, Yi teaches, wherein determining the number of downlink control channel candidates for the WD to monitor within each of the one of the slot TTI and the subslot TTI comprises at least determining the number of downlink control channel candidates for the WD to monitor within each of the one of the slot TTI and the subslot TTI (see paragraph 232; the number of decoding candidates existing in the sPDCCH search space can be reduced) based at least on a maximum of six downlink control channel candidates to be monitored within each of the one of the slot TTI and the subslot TTI (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six; see paragraph 213 for the discussion of sTTI).
In regards to claims 4 and 10, Yi teaches, wherein determining the number of downlink control channel candidates for the wireless device to monitor within each of the one of the slot TTI and the subslot TTI comprises determining up to two downlink control channel candidates in high aggregation levels (see paragraph 211; he UE should monitor ALs 1, 2, 4 and 8 for the legacy PDCCH and only monitor ALs 1, 2 and 4 for the sPDCCH; the UE may exclude the highest AL; the AL of 4 here is considered as the high; see table 6 on page 9; for UE specific AL of 4 the number of PDCCH is 2).
In regards to claims 5 and 11, Yi teaches, wherein a sum of the number of downlink control channel candidates from each aggregation level of the predetermined set of aggregation levels to be monitored by the WD is a maximum of six downlink control channel candidates (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six; see paragraph 213 for the discussion of sTTI).
In regards to claims 6 and 12, Yi teaches, wherein the downlink control channel is a short physical downlink control channel, sPDCCH (see paragraphs 210, 211 and 212 for sPDCCH monitoring).
In regards to claims 13 and 20, Yi teaches A method in a wireless device, WD, for supporting a predetermined set of aggregation levels and for implementing at least one aggregation level and at least one downlink control channel candidate for configuration of a downlink control channel for one of a slot Transmission Time Interval, TTI, and a subslot TTI, the method comprising: receiving, from a network node, an assigned aggregation level to be monitored by the WD in a communication network (see paragraphs 212-213; if the UE should monitor aggregation level AL x and AL y, the eNB may inform the UE of the values of x and y through the PDCCH or RRC. As another method, the eNB may inform the UE of only one AL. In this case, the ALs the UE should monitor may be implicitly determined based on the notified AL value. For example, if the AL value configured by the eNB is x, two AL values the UE should monitor may be equal to AL x and AL 2x.  The UE can monitor only an AL(s) for the sPDCCH reception. In this case, an AL or a set of ALs that the UE should monitor may vary according to the length of a (s)TTI where a shortened PUCCH (sPUCCH) and/or a shortened PUSCH (sPUSCH) is transmitted); and receiving, from the network node, assigned downlink control channel candidates (see paragraph 212; The UE monitors only on the specific AL for the sPDCCH reception; thus the AL and the control channel are both assigned), the network node determining a number of downlink control channel candidates for the WD to monitor within each of the one of the slot TTI and the subslot TTI, the number of downlink control channel candidates being based upon the assigned aggregation level (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six).
In regards to claims 14 and 21, Yi teaches wherein receiving, from the network node, the assigned aggregation level to be monitored by the WD in the communication network comprises receiving, by Radio Resource Control, RRC, signaling from the network node, the assigned aggregation level to be monitored by the WD in the communication network (see paragraph 212; using the PDCCH or RRC, an eNB may inform the UE of the AL(s) the UE should monitor. As one method, the AL(s) the UE should monitor may be configured independently. In other words, if the UE should monitor AL x and AL y, the eNB may inform the UE of the values of x and y through the PDCCH or RRC).
In regards to claims 15 and 22, Yi teaches, monitoring the assigned aggregation level (see paragraph 212; using the PDCCH or RRC, an eNB may inform the UE of the AL(s) the UE should monitor).
In regards to claims 16 and 23, Yi teaches, wherein the number of downlink control channel candidates is based at least on a maximum of six downlink control channel candidates to be monitored within each of the one of the slot TTI and the subslot TTI (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six; see paragraph 213 for the discussion of sTTI).
In regards to claims 17 and 24, Yi teaches, wherein the number of downlink control channel candidates is up to two downlink control channel candidates in high aggregation levels (see paragraph 211; he UE should monitor ALs 1, 2, 4 and 8 for the legacy PDCCH and only monitor ALs 1, 2 and 4 for the sPDCCH; the UE may exclude the highest AL; the AL of 4 here is considered as the high; see table 6 on page 9; for UE specific AL of 4 the number of PDCCH is 2).
In regards to claims 18 and 25 , Yi teaches wherein a sum of the number of downlink control channel candidates from each aggregation level of the predetermined set of aggregation levels to be monitored by the WD is a maximum of six downlink control channel candidates (see paragraph 232; it is assumed that the maximum number of rounds of the BD in the sPDCCH search space is six and monitoring is performed during the length of a single piece of DCI. To this end, if a DL grant and a UL grant are monitored in the same search space, they may have the same length. Thus, the maximum number of decoding candidates a UE can monitor within each sPDCCH search space becomes six; see paragraph 213 for the discussion of sTTI).
In regards to claims 19 and 26, Yi teaches, wherein the downlink control channel is a short physical downlink control channel, sPDCCH (see paragraphs 210, 211 and 212 for sPDCCH monitoring).
In regards to claim 27, Yi teaches, wherein the aggregation level includes a number of short Control Channel Elements, sCCEs (see paragraph 263 and figure 17; sCCEs existing in a next PRB (group) may be indexed subsequently. For example, sCCE resources constituting an sPDCCH decoding candidate may be determined according to ALs as shown in FIG. 17).
In regards to claim 28, Yi teaches, wherein the number of sCCEs supports a number of downlink control channel candidates defined per aggregation level of the predetermined set of aggregation levels to be monitored by the WD (see paragraph 275 and figure 19; if one sPDCCH decoding candidate is composed of sCCEs with consecutive indices, the sCCE resources constituting the sPDCCH decoding candidate may be determined according to ALs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466